Name: Council Regulation (EEC) No 1008/89 of 17 April 1989 amending Regulation (EEC) No 3828/85 on a specific programme for the development of Portuguese agriculture
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  Europe;  means of agricultural production;  cooperation policy
 Date Published: nan

 20. 4. 89 Official Journal of the European Communities No L 109/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1008/89 of 17 April 1989 amending Regulation (EEC) No 3828/85 on a specific programme for the development of Portuguese agriculture 1 . Article 9 (a) is replaced by the following : '(a) specific measures for the development of cattle, sheep and goat farming, together with measures to protect animal health in stockfarming including pig farming ;'. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 253, 258 (2) and 263 (2) thereof and Protocol 24 thereto, Having regard to the proposal from the Commission, Whereas the launching aid granted to livestock health protection groups provided for in Article 1 0 of Regulation (EEC) No 3828/85 ('), as last amended by Regulation (EEC) No 2182/88 (2), relates solely to cattle, sheep and goat farming ; Whereas, in Order to solve the animal health problem continuing in pig farming, the activities of animal ­ health-protection groups should be extended to pig fanning ; whereas Articles 9 and 10 of Regulation (EEC) No 3828/85 are to be amended accordingly, 2. The second sub-indent of the second indent of Article 10 ( 1 ) is replaced by the following : '  launching aid granted to livestock health protection groups, including those concerned with pig farming, to help cover their operating costs during the first five years after they have been formed, including their initial equipment costs,'. Article 2 HAS ADOPTED THIS REGULATION : This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 1 Regulation (EEC) No 3828/85 is hereby amended as follows : It shall apply with effect from 1 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 17 April 1989 . For the Council The President C. ROMERO HERRERA (') OJ No L 372, 31 . 12. 1985, p . 5. 2) OJ No L 191 , 22. 7. 1988, p. 13 .